Per Curiam.
This appeal comes to us from the recorder’s court of the city of Detroit where defendant, on August 28, 1968, was convicted of the crime of assault with intent to rob being unarmed.*
Defendant alleges that the evidence produced at trial was insufficient to establish his guilt beyond a reasonable doubt. A careful review of the briefs *300and records leads us to an opposite conclusion. Defendant, both orally, and in writing, waived his right to a jury trial. As the Michigan Supreme Court stated in People v. Geddes (1942), 301 Mich 258, 261:
“The credibility of the witness is a matter for the trial judge when sitting without a jury and the finding of guilt by the trial judge iii a criminal case will not be disturbed upon appeal unless this Court is satisfied that the guilt of the accused was not established beyond a reasonable doubt. See People v. Sartori, 168 Mich 308.”
See, also, 2 Gillespie, Michigan Criminal Law & Procedure (2d ed), § 630, p 814.
We find that defendant’s guilt was established beyond a reasonable doubt.
Affirmed.

 CL 1948, § 750.88 (Stat Ann 1954 Rev § 28.283).